 

Page lof _9_
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA

United States

vs 1:19-cr-00063

med Vee? Nc? Smad? See?

Ji oseph Cecil Vandevere _

Declaration of Victim Losses and/or Victim Impact _

 

L Qasim Rashid - am victim in the above-referenced case and I
Name of Victim ; a
believe that I am entitled to restitution in the total amount of $ "$224.60

 

My specific losses as a result of this offense are summarized in the following pages.

I have been compensated by insurance and/or another source with respect to all or a
portion of our losses in the amount of $ n/a . The name and address
"of my insurance company(s) and claim number(s) for this loss is listed in the following

pages.

I have included comments on how this offense has affected. my life and that of my
family in the following pages.

I declare under penalty of law that the information included in this Declaration is true and correct .
to the best of my knowledge.

 

 

 

 

 

Date 1 / 22/ 20 Signature _.

_ ‘(Additional Pages May be Attached)

 

 
Page 2 of _9
SUMMARY OF VICTIM LOSSES

 

Please state your direct monetary loss as a result of this crime below, attaching the proper
substantiation records, Explain if necessary (continue on separate page if necessary).

_ Amount of Direct Monetary Loss $ $224.60

 

 

 

’ List medical/physical therapy/counseling, etc ., expenses including: provider; amount paid by

insurance, by Medicaid, or any other entity; and amount paid by you (attach statement from
entity paying benefits to support your claim). Attach extra sheets as needed.
Amount Paid by Insurance

 

 

Provider of Care or Other Entity _ Amount Paid by You
nia 7 $ $ .
$ $
$ $

 

Name/Address/Telephone No.
Of Health Insurance Company
And/or Other Entity Paying
Benefits

Contact Person/Claim Number

 

 

 

 

 

‘Are you currently in counseling/therapy? __ Yes X. No

If physically injured, will you be experiencing long-term medical treatment? Yes No
List lost wages below including: Name/address/telephone number of employer, er, number 0 of hours
lost/salary per hour, total wages lost (attach statement from employer to support your claim).
Name/Address/Telephone ° ,
Number of Employer Number Hours Lost Salary Per Hour Total Wages Lost

ti/a . ' § $ :

 

 

 

 

List any property lost, destroyed or damaged and its value (attach receipts, repair bills, ete). If

these items are not available, please state and explain why. List any amounts paid by insurance.
Paid By Unreimbursed

 

 

Property Value. ‘Insurance Value
n/a - § $ : $

 

$ $ _$

Name/Address/Telephone No of Insurance
Company Paying Benefits

 

 

. Contact Person/Claim Number

 

 
Page 3 of _9 |

List miscellaneous expenses (type and amount), Include such items as child care during court
appearances, transportation costs during the investigation, etc.

 

 

 

 

Type of Expense Amount of Expense
Trial Expenses: food, car fare $ $224.60
$
$.

 

 

SUMMARY OF EXPENSES (THOSE NOT PAID BY INSURANCE) AS LISTED ABOVE
FOR PRIMARY VICTIM: | |

 

 

 

 

Total Direct Monetary Loss $
Total Amount Paid by Victim for Medical Expenses $
Total Lost Income or Wages - $.
Total Unreimbursed Property Loss - $
_ Total Miscellaneous Expenses $ $224.60

 

TOTAL UNREIMBURSED FINANCIAL LOSS FOR PRIMARY VICTIM: $ $224.60

SUMMARY OF EXPENSES PAID BY SECONDARY. VICTIM(S) GNSORANCE OR
OTHER ENTITY) AS LISTED ABOVE:

Total Amount Paid by Insurance or other Entity for Medical Expenses _§.
Total Amount Paid by Insurance for Property Loss $

IN THE EVENT THAT RESTITUTION Is AWARDED BY THE COURT,
PLEASE PROVIDE YOUR CONTACT INFORMATION FOR
DISBURSEMENTS OF PAYMENTS:

 

 

 

 

Name; - ua a
Address: a
City: ane | State: eas
Zip Code: — Country:__usA
Telephone No: 7 _ |
Email: ne ' | | |

 

 

 

 
Page 4 of 9.
» VICTIM IMPACT. COMMENTS:

Comments regarding how this offense affected my life and that of my family (attach ¢ extra sheets
as needed).

‘See attached pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Sée attached pages” ‘
Signature Date

 

 

. Printed Name -

 
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION

UNITED STATES OF AMERICA DOCKET NO. 1:19CR63
Vv.

JOSEPH CECIL VANDEVERE

QR VICTIM IMPACT STATEMENT

1, My name is Qasim Rashid and I am a father, a husband, a son, a Virginian, and a
politician, who is working to create a more just and equal America. I am also an American Muslim.
More specifically, Iam an Ahamdiyya Muslim. We are a sect within the larger Muslim community,
yet in Pakistan, where my family comes from, we are a persecuted minority. To escape that
persecution, my family immigrated -to the United States over 30 years ago, following its beacon of
religious tolerance, believing that here, in the land of the free, we would be safe. |

2. To this day, I believe strongly that the United States stands for universal religious
tolerance and is a safe haven for religious communities around the world.

3, But when my life was threatened by Mr. Vandevere, I was thrown back to the

violence and extremism from which my family had fled. On March 13, 2018, Mr. Vandevere

 

Tweeted at me a horrifying image of the lynching of Leo Frank, a Jewish man who was abducted
and lynched by a Georgia mob fueled by anti-Semitism in 1915. On my computer screen glowed
a black and white specter of our not-so-distant past, which Mr. Vandevere had captioned with slurs
against the Prophet Muhammad, commanding me to meet Mr. Vandevere and “VIEW YOUR

DESTINY.”

 
4, Initially, I was stunned. I remember staring at the image and Mr. Vandevere’s
message and thinking there had been a mistake or that I was misinterpreting the Tweet, that it
could not mean what it so obviously meant. Slowly the reality crystallized: Mr. Vandevere had
threatened me with violent death for no reason except for my faith. It may seem foolish, but my
next thought was: Did I say something to provoke him? But of course, I hadn’t. And immediately,
I felt fear, fear that he was close to my family, to me. I wondered where my wife and young
children were and whether they were safe from this man who had threatened to lynch me.

5. Mr. Vandevere may not have known it, but his threat resonated with dark
particularity with my soul. Mr. Vandevere’s threat against me, here in the United States, evoked
the experiences of the Ahmadiyya community in Pakistan, including members of my own family.
Not even twenty years ago, my cousin, my own flesh and blood, was lynched, dragged through the
streets in Pakistan, his neck broken and his life taken because of his faith. As he was murdered
under the bright sun, his neighbors watched and the police stood still.

6. Seeing Mr. Vandevere’s threat, I felt found, thousands of miles away, by that same
generational pain of violent religious persecution that my family had fled.

7. . Mr. Vandevere’s threat continues to haunt me and my family to this day, carrying
echoes of our past into our present. His threatened violence changed our behavior, it changed my
relationships, and it changed how I engage with the world: Now, I tell my wife where [-am-at-all
times, so if I don’t come home or if she doesn’t hear from me in time, she’I] know that something
has happened to me and sound the necessary alarms. Constant check-ins are crucial for us, because
we now know that communication could be a matter of life or death. |

8. | Even with these efforts, I know my wife fears for me constantly. She is unable to

sleep, she is afraid when I leave the home, and she’s afraid if I’m late. In the middle of the night,

 
she gasps awake from nightmares, tears on her cheeks, having dreamt that I’m dead or that I have
been stabbed or shot. And because I know how deeply her fears for me affect her, there are things
I can’t share with her.

9, Mr. Vandevere’s threat has also transformed how I present myself publicly. I don’t
post photos of my wife or children on social media, because I don’t want someone who hates me
or hates Muslims to be able to recognize them. I don’t share my location nor do I post photos that
could reveal where I am at any given time until I have left, because I don’t want someone to be
able to find me and hurt me. When I speak at events, friends who are concerned for my safety have
volunteered to act as security, ready to defend me in case someone tries to attack me. And my wife
and T keep our home stocked with food out of fear that a time may come when we can’t leave our
home for a month, believing that it may be safer at some point to stay out of sight and not leave.

10. Iam forced to act now, in many ways, like someone who is hunted.

11. My parents are frustrated. They’re angry that the promise for which they left their
homeland, this vaunted American religious tolerance, has been torn away from them and that they
now have to fear for the security of their son as they feared for the safety of their family members
in Pakistan.

12. Above all, the most difficult part of this experience is how it impacts my children

 

and my relationship with them. My oldest son is 11, which is old enough to know that something
is not right in his home and with his parents. While, as a rule, my wife and! don’t shelter our kids,
I don’t want my son to know that someone wanted to murder his father. Hiding the truth from him
is painful, but it’s also painful to realize that one day, he will find out that someone wanted to kill
his father because of his religion. And so, that intergenerational pain of religious persecution and

violence will have found him here, too.

 
13. This is what Mr..Vandevere did to me, did to my family, did to my loved ones.

| 14. And here is what I want to happen to him:

15. - Iwant Mr. Vandevere to experience reform. I want him to feel remorse. I want him -
to recognize his wrongdoing and feel that he is accountable for it.

16.. My belief that the right path is one aimed at reform comes from’ Islam, where the
foremost goal of punishment is not to inflict pain, but to rehabilitate, to make the person understand
his wrongdoing and feel true remorse so that he is no longer a danger to himself or society.

17. Ido not believe that the best avenue for that kind of transformation is necessarily
prison. At the same time, I do not want to make light of Mr. Vandevere’s offense and the lasting
harm that it has inflicted on me and my family. I want him to feel that his violence had serious
consequences, To that end, he needs to experience more than a slap on the wrist. As my family’s
history in Pakistan shows, when the government tolerates violence against minorities, it all but
guarantees the escalation of such violence to deeper, more scatring and bloody harms.
Accordingly, I believe that serious monetary restitution, hitting Mr. Vandevere in his pocketbook,
teaching him that bigotry and violence are not cost-free, is the path to reform. I hope that this
response to Mr. Vandevere not only teaches him a lesson, but also instructs others, who may carry

similar hatred in their hearts, of the real and serious consequences of holding and acting upon such

 

hatred.

18. Accordingly, I seek that this Court fine Mr. Vandevere to the maximum extent the
law permits for his offense: $250,000.

19. In my own heart, I do not hold any bitterness or vindictiveness against Mr.

Vandevere. Mr. Vandevere hated me—perhaps he still hates me—because Iam Muslim, but it is

 
my Islamic faith that mandates that I be compassionate to him, that I push for the. reform and
rehabilitation of Mr. Vandevere’s soul rather than the punishment of his body.

20. What happened ‘to me and what happens to Mr. Vandevere is in only small part
about myself and my family, It also speaks to a bigger question about the country we want to live
in. If we don’t stop this bigoted violence, if we don’t convey a strong message about the
~ consequences of such violence, we stand poised to normalize it.

21. Ultimately, I want accountability for Mr. Vandevere. I want a strong,
unquestionable message that this country will not tolerate violence against religious minorities and
that this is a nation that will protect people regardless of how they worship. I want no one else—

regardless of their faith—to undergo what my family and I have undergone and I hope that by

speaking out, I'am taking a step towards ensuring that. future.

1/22/20

Date

 

 

 

 

 

 
